Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 30, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a security guard and was required to stand for eight hours at a time. After experiencing pain in his feet, claimant sought medical treatment and was advised to take periodic breaks during his shifts. The employer was unwilling to accommodate him, however, and claimant indicated that he would have to quit but agreed to remain on the job for at least one week so that a replacement could be hired. Less than one week later, claimant quit after receiving a written warning for allegedly inappropriate behavior. Inasmuch as criticism or disciplinary action does not necessarily constitute good cause for leaving one’s employment, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant is disqualified from receiving unemployment insurance benefits (see Matter of Zevallos [Commissioner of Labor], 9 AD3d 776, 777 [2004]; Matter of Lonczynski [Commissioner of Labor], 252 AD2d 645, 646 [1998]). Although claimant testified that he did not quit in response to the warning but, rather, because the employer would not accommodate his need to rest his feet, this presented a credibility issue for the Board to resolve (see Matter of Gerard [YWCA Assn. of Dutchess County—Commissioner of Labor], 11 AD3d 871, 872 [2004]). Accordingly, there is no basis upon which to disturb the Board’s decision.
Mercure, J.P., Carpinello, Kane, Kavanagh and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.